Exhibit SHARE EXCHANGE AGREEMENT BY AND AMONG COVENANT GROUP HOLDINGS INC. and COVENANT GROUP OF CHINA INC f/k/a EVEREST RESOURCES CORP. and THE SHAREHOLDERS OF COVENANT GROUP HOLDINGS INC. Dated as of December 24, 2009 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (this "Agreement") is entered into as of December 24, 2009 (the “Effective Date”), by and among COVENANT GROUP HOLDINGS INC., a Delaware corporation ("Covenant Holdings") and COVENANT GROUP OF CHINA INC. f/k/a EVEREST RESOURCES CORP., a Nevada corporation ("Purchaser") and each of the shareholders of Covenant Holdings listed on Schedule 4.2 hereto (the "Covenant Holdings Shareholders"). RECITALS WHEREAS, Covenant Holdings is a U.S. holding company engaged in the business of acquiring equity interests of Chinese operating companies and providing Chinese companies with strategic support, including administrative, legal, accounting and marketing assistance; WHEREAS, Purchaser and Covenant Holdings have agreed to the acquisition by Purchaser of all of the equitable and other legal rights, title and interests in and to the share capital of Covenant Holdings pursuant to a voluntary share exchange transaction (the "Share Exchange") between Purchaser and Covenant Holdings upon the terms and subject to the conditions set forth herein; WHEREAS, in furtherance thereof, the Board of Directors of Purchaser has approved the Share Exchange in accordance with the applicable provisions of the NRS (hereinafter defined) andupon the terms and subject to the conditions set forth herein; WHEREAS, in furtherance thereof, the Board of Directors and shareholders of Covenant Holdings have each approved the Share Exchange in accordance with the applicable provisions of the Delaware General Corporation Law andupon the terms and subject to the conditions set forth herein; and WHEREAS, for United States federal income tax purposes, the parties intend that the Share Exchange shall constitute a tax-free reorganization within the meaning of Sections 368 and 1032 of the Code (hereinafter defined). NOW, THEREFORE, in consideration of the premises, and the mutual covenants and agreements contained herein, the parties do hereby agree as follows: ARTICLE I. DEFINITIONS (a)"Affiliate" shall mean, as to any Person, any other Person controlled by, under the control of, or under common control with, such Person.As used in this definition, "control" shall mean possession, directly or indirectly, of the power to direct or cause the direction of management or policies (whether through ownership of securities or partnership or other ownership interests, by contract or otherwise), provided that, in any event, any Person which owns or holds directly or indirectly five per cent (5%) or more of the voting securities or five per cent (5%) or more of the partnership or other equity interests of any other Person (other than as a limited partner of such other Person) will be deemed to control such other Person; 1 (b)"Agreement" means this Share Exchange Agreement and Plan of Reorganization. (c)"Applicable Law" or "Applicable Laws" means any and all laws, ordinances, constitutions, regulations, statutes, treaties, rules, codes, licenses, certificates, franchises, permits, principles of common law, requirements and Orders adopted, enacted, implemented, promulgated, issued, entered or deemed applicable by or under the authority of any Governmental Body having jurisdiction over a specified Person or any of such Person's properties or assets. (d)"Best Efforts" means the efforts that a prudent Person desirous of achieving a result would use in similar circumstances to achieve that result as expeditiously as possible, provided, however, that a Person required to use Best Efforts under this Agreement will not be thereby required to take actions that would result in a Material Adverse Effect in the benefits to such Person of this Agreement and the Share Exchange. (e)"Breach"means any breach of, or any inaccuracy in, any representation or warranty or any breach of, or failure to perform or comply with, any covenant or obligation, in or of this Agreement or any other Contract. (f)"Business" means the business of acquiring equity interests of Chinese operating companies and providing Chinese companies with strategic support, including administrative, legal, accounting and marketing assistance as presently conducted by Covenant Holdings. (g)"Business Day" means any day other than (a) Saturday or Sunday or (b)any other day on which banks in Philadelphia, Pennsylvaniaare permitted or required to be closed. (h)“Chongqing Sysway” has the meaning set forth in Section 4.1(b). (i)"Closing" shall mean the completion of the Share Exchange and the consummation of the transactions set forth herein. (j)"Closing Date" shall mean the date on which the Closing is completed. (k)"Code" shall mean the Internal Revenue Code of 1986, as amended. (l)"Confidential Information" means any information pertaining to the business, operations, marketing, customers, financing, forecasts and plans of any Party provided to or learned by any other Party during the course of negotiation of the Share Exchange.Information shall be treated as Confidential Information whether such information has been marked "confidential" or in a similar manner. (m)"Consent" means any approval, consent, license, permits, ratification, waiver or other authorization. 2 (n)"Contract" means any agreement, contract, lease, license, consensual obligation, promise, undertaking, understanding, commitment, arrangement, instrument or document (whether written or oral and whether express or implied), whether or not legally binding. (o)"Covenant Holdings" has the meaning set forth in the preamble. (p)"Covenant Holdings Balance Sheet" has the meaning set forth in Section4.6. (q)"Covenant Holdings Balance Sheet Date" has the meaning set forth in Section4.6. (r)"Covenant Holdings Board" has the meaning set forth in Section4.4. (s)"Covenant Holdings Employee Plans" has the meaning set forth in Section4.16. (t)"Covenant Holdings Financial Information" has the meaning set forth in Section4.6. (u)"Covenant Holdings Intellectual Property" has the meaning set forth in Section4.12(a). (v)"Covenant Holdings Shareholders" has the meaning set forth in Section2.1. (w)"Covenant Shares" has the meaning set forth in Section 2.1(a). (x)“Declaration of Trust” means the declaration of trust executed by Sidhu on July 8, 2007, wherein he has agreed to hold for Purchaser and deliver title to Purchaser, on Purchaser’s demand, a certain mineral claim upon 471 contiguous acres of Crown mineral lands located in British Columbia, Canada recorded in Sidhu’s name and granted by the province of British Columbia in June 2006. (y)"Distribution Compliance Period" shall have the meaning set forth in Section 3.4(e). (z)“Effective Date” has the meaning set forth in the Preamble. (aa)"Employee Benefit Plan" has the meaning set forth in Section4.16 (bb)"Encumbrance" means and includes: (i)with respect to any personal property, any security or other property interest or right, claim, lien, pledge, option, charge, security interest, contingent or conditional sale, or other title claim or retention agreement or lease or use agreement in the nature thereof, interest or 3 other right or claim of third parties, whether voluntarily incurred or arising by operation of law, and including any agreement to grant or submit to any of the foregoing in the future; and (ii)with respect to any Real Property (whether and including owned real estate or Real Estate subject to a Real Property Lease), any mortgage, lien, easement, interest, right-of-way, condemnation or eminent domain proceeding, encroachment, any building, use or other form of restriction, encumbrance or other claim (including adverse or prescriptive) or right of Third Parties (including Governmental Bodies), any lease or sublease, boundary dispute, and agreements with respect to any real property including: purchase, sale, right of first refusal, option, construction, building or property service, maintenance, property management, conditional or contingent sale, use or occupancy, franchise or concession, whether voluntarily incurred or arising by operation of law, and including any agreement to grant or submit to any of the foregoing in the future. (cc)"ERISA" means the Employee Retirement Income Security Act of 1974, as amended, and the rules and regulations issued by the Department of Labor pursuant to ERISA or any successor law. (dd)"Exchange Act" means the Securities Exchange Act of 1934, as amended. (ee)"Exchange Shares" has the meaning set forth in Section 2.1(a). (ff)"GAAP" means at any particular time generally accepted accounting principles in the United States, consistently applied on a going concern basis, using consistent audit scope and materiality standards. (gg)"Governing Documents" means with respect to any particular entity, the articles or certificate of incorporation and the bylaws (or equivalent documents for entities of foreign jurisdictions); all equity holders' agreements, voting agreements, voting trust agreements, joint venture agreements, registration rights agreements or other agreements or documents relating to the organization, management or operation of any Person or relating to the rights, duties and obligations of the equity holders of any Person; and any amendment or supplement to any of the foregoing. (hh)"Governmental Authorization" means any Consent, license, registration or permit issued, granted, given or otherwise made available by or under the authority of any Governmental Body or pursuant to any Applicable Law. (ii)"Governmental Body" means: (i) nation, state, county, city, town, borough, village, district, tribe or other jurisdiction; (ii) federal, state, local, municipal, foreign, tribal or other government; (iii) governmental or quasi-governmental authority of any nature (including any agency, branch, department, board, commission, court, tribunal or other entity exercising governmental or quasi-governmental powers); (iv) multinational organization or body; (v) body exercising, or entitled or purporting to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power; or (vi) official of any of the foregoing. (jj)“Hainan Jien” has the meaning set forth in Section 4.1(b). 4 (kk)"Improvements" means all buildings, structures, fixtures and improvements located on Land, including those under construction. (ll)"IRS" means the United States Internal Revenue Service and, to the extent relevant, the United States Department of the Treasury. (mm)"Knowledge" means actual knowledge without independent investigation. (nn)"Land" means all parcels and tracts of land in which any Person has an ownership or leasehold interest. (oo)"Material Adverse Effect" or "Material Adverse Change" means, in connection with any Person, any event, change or effect that is materially adverse, individually or in the aggregate, to the condition (financial or otherwise), properties, assets, liabilities, revenues, income, business, operations, results of operations or prospects of such Person, taken as a whole. (pp)“Mineral Right Termination Agreement” shall have the meaning set forth in Section 2.6. (qq)"NRS" shall mean the Nevada Revised Statutes, as amended. (rr)"Order" means any writ, directive, order, injunction, judgment, decree, ruling, assessment or arbitration award of any Governmental Body or arbitrator. (ss)"Ordinary Course of Business" means an action taken by a Person will be deemed to have been taken in the Ordinary Course of Business only if that action: (i) is consistent in nature, scope and magnitude with the past practices of such Person and is taken in the ordinary course of the normal, day-to-day operations of such Person; (ii) does not require authorization by the board of directors or shareholders of such Person (or by any Person or group of Persons exercising similar authority) and does not require any other separate or special authorization of any nature; and (iii) is similar in nature, scope and magnitude to actions customarily taken, without any separate or special authorization, in the ordinary course of the normal, day-to-day operations of other Persons that are in the same line of business as such Person. (tt)"Party" or "Parties" means Covenant Holdings, the Purchaser and/or the Covenant Holdings Shareholders. (uu)"Person" shall mean an individual, company, partnership, limited liability company, limited liability partnership, joint venture, trust or unincorporated organization, joint stock corporation or other similar organization, government or any political subdivision thereof, or any other legal entity. (vv)"PRC" shall mean the People’s Republic of China. (ww)"Proceeding" means any action, arbitration, audit, hearing, investigation, litigation or suit (whether civil, criminal, administrative, judicial or investigative, whether formal or informal, whether public or private) commenced, brought, conducted or heard by or before, or otherwise involving, any Governmental Body or arbitrator. 5 (xx)"Purchaser" means Everest Resources Corp. (yy)"Purchaser Balance Sheet" has the meaning set forth in Section 5.2(b)(ii). (zz)"Purchaser Balance Sheet Date" has the meaning set forth in Section 5.2(b(ii). (aaa)"Purchaser Business" means Purchaser's business in the exploration of mineral properties. (bbb)"Purchaser Common Stock" means the common stock, par value $.00001 per share, of Purchaser. (ccc)"Purchaser Contracts" has the meaning set forth in Section5.2(l). (ddd)"Purchaser Employee Plans" has the meaning set forth in Section5.2(o). (eee)"Purchaser Financial Information" has the meaning set forth in Section5.1(b). (fff)"Purchaser Intellectual Property" has the meaning set forth in Section5.2(j). (ggg)"Purchaser SEC Reports" has the meaning set forth in Section5.2(k)). (hhh)"Real Property" means any Land and Improvements and all privileges, rights, easements, hereditaments and appurtenances belonging to or for the benefit of any Land, including all easements appurtenant to and for the benefit of any Land (a "Dominant Parcel") for, and as the primary means of access between, the Dominant Parcel and a public way, or for any other use upon which lawful use of the Dominant Parcel for the purposes for which it is presently being used is dependent, and all rights existing in and to any streets, alleys, passages and other rights-of-way included thereon or adjacent thereto (before or after vacation thereof) and vaults beneath any such streets. (iii)"Related Agreements" means the Mineral Right Termination Agreement. (jjj)"Real Property Lease" means any lease, rental agreement or rights to use land pertaining to the occupancy of any improved space on any Land. (kkk)"Representative" means with respect to a particular Person, any director, officer, manager, employee, agent, consultant, advisor, accountant, financial advisor, legal counsel or other Representative of that Person. (lll)“Sidhu” means Gary Sidhu. (mmm)"Singh" means Mohan Singh. (nnn)"SEC" means the United States Securities and Exchange Commission. 6 (ooo)"Securities Act" means the Securities Act of 1933, as amended. (ppp)"Security Interest" means any mortgage, pledge, security interest, Encumbrance, charge, claim, or other lien, other than:(a) mechanic's, materialmen's and similar liens; (b) liens for Taxes not yet due and payable or for Taxes that the taxpayer is contesting in good faith through appropriate Proceedings; (c) liens arising under worker's compensation, unemployment insurance, social security, retirement and similar legislation; (d) liens arising in connection with sales of foreign receivables; (e) liens on goods in transit incurred pursuant to documentary letters of credit; (f)purchase money liens and liens securing rental payments under capital lease arrangements; and (g) other liens arising in the Ordinary Course of Business and not incurred in connection with the borrowing of money. (qqq)"Share Cancellation and Loan Agreement" has the meaning set forth in Section 2.5. (rrr)"Share Exchange" has the meaning set forth in the preamble. (sss)"Subsidiary" means with respect to any Person (the "Owner"), any corporation or other Person of which securities or other interests having the power to elect a majority of that corporation's or other Person's board of directors or similar governing body, or otherwise having the power to direct the business and policies of that corporation or other Person (other than securities or other interests having such power only upon the happening of a contingency that has not occurred), are held by the Owner or one or more of its Subsidiaries. (ttt)"Tangible Personal Property" means all machinery, equipment, tools, furniture, office equipment, computer hardware, supplies, materials, vehicles and other items of tangible personal property of every kind owned or leased by a Party (wherever located and whether or not carried on a Party's books), together with any express or implied warranty by the manufacturers or sellers or lessors of any item or component part thereof and all maintenance records and other documents relating thereto. (uuu)"Tax" or "Taxes" means, with respect to any Person, (i) all income taxes (including any tax on or based upon net income, gross income, gross receipts, income as specially defined, earnings, profits or selected items of income, earnings or profits) and all gross receipts, sales, use, ad valorem, transfer, franchise, license, withholding, payroll, employment, excise, severance, stamp, occupation, commercial rent, premium, property or windfall profit taxes, alternative or add-on minimum taxes, customs duties and other taxes, fees, assessments or charges of any kind whatsoever, together with all interest and penalties, additions to tax and other additional amounts imposed by any taxing authority (domestic or foreign) on such person (if any), (ii) all value added taxes and (iii) any liability for the payment of any amount of the type described in clauses (i) or (ii) above as a result of (A) being a "transferee" (within the meaning of Section 6901 of the Code or any Applicable Law) of another person, (B) being a member of an affiliated, combined or consolidated group or (C) a contractual arrangement or otherwise. (vvv)"Tax Return" means any return, declaration, report, claim for refund, or information return or statement relating to Taxes, including any schedule, exhibit or attachment thereto, and including any amendment thereof. 7 (www)"Third Party" means a Person that is not a Party to this Agreement. ARTICLE II.THE SHARE EXCHANGE AND TERMINATION OF DECLARATION OF TRUST 2.1The Share Exchange. (a)Transfer of Shares.Upon the terms and subject to the conditions set forth in this Agreement and in accordance with the NRS, at the Closing, (a) the Covenant Shareholders shall assign, transfer, convey, and deliver to Purchaser, and Purchaser shall accept and acquire an aggregate of9,380,909 shares of Covenant Holdings common stock (as reflected in Schedule 2.1), representing all of the share capital of Covenant Holdings (the “Covenant Shares”), and any and all rights in such shares to which the Covenant Holdings Shareholders are entitled, and by so doing, the Covenant Holdings Shareholders will be deemed to have assigned all of their right, title and interest in and to all such Covenant Shares to Purchaser; and (b) in exchange for the Covenant Shares, Purchaser shall transfer to the Covenant Holdings Shareholders, and the Covenant Holdings Shareholders shall accept from Purchaser, those shares of Purchaser's common stock (the “Exchange Shares”) on a one-for-one basis for each share of the Covenant Shares held of record on the date of the Closing.If one or more stock certificates representing the Covenant Shares have been issued, such conveyance of the Covenant Shares shall be evidenced by such stock certificate(s), duly endorsed to Purchaser or accompanied by stock powers duly executed to the order of the Purchaser, or other instruments of transfer in form and substance reasonably satisfactory to the Purchaser. (b)Transfer of Rights to Additional Shares.At the Closing, the Covenant Holdings Shareholders relinquish and forever release any and all rights, options or warrants of any nature or kind which the Covenant Holdings Shareholders may possess to acquire additional Covenant Shares, by virtue of written agreement, verbal understanding or otherwise.The Covenant Holdings Shareholders understand and hereby acknowledge that the number of Exchange Shares they shall receive pursuant to this Agreement fully reflects their exchange of all Covenant Shares they may presently own and termination of any and all rights they may possess to acquire additional shares of Covenant Holdings. 2.2Tax Free Reorganization. The Parties each hereby agree to use their Best Efforts and to cooperate with each other to cause the Share Exchange to be a tax-free reorganization within the meaning of Sections 368 and 1032 of the Code. 2.3Closing. The Closing will occur via e-mail and facsimile on any date following the Effective Date of the Agreement as determined by the Covenant Holdings Board of Directors and at 10:00 AM Eastern Standard Time or such later time as agreed upon by the Parties (the "Closing Date"), following satisfaction or waiver of the conditions set forth in ArticleVIII. 2.4Reorganization of the Board of Directors and Management. 8 (a)Purchaser shall (and shall cause Singh to) take such action as may be necessary to (i) appoint the individuals set forth on Schedule 2.4(a) as directors of the Purchaser, effective as of the Closing and until their respective successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with Purchaser’s Articles of Incorporation and By-laws and (ii) have Singh resign as a director, effective as of the end of the day on the Closing Date and after the appointment of such new directors. (b)Those individuals set forth on Schedule 2.4(b) shall, as of the Closing, be appointed as the officers of the Purchaser until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the Purchaser's Certificate of Incorporation and By-laws.As of the Closing, Singh shall resign from all positions as an officer of Purchaser. (c)If at any time after the Closing, any party shall consider that any further deeds, assignments, conveyances, agreements, documents, instruments or assurances in law or any other things are necessary or desirable to vest, perfect, confirm or record in the Purchaser the title to any property, rights, privileges, powers and franchises of, and equity in, Covenant Holdings by reason of, or as a result of, the Share Exchange, or otherwise to carry out the provisions of this Agreement, the remaining parties, as applicable, shall execute and deliver, upon request, any instruments or assurances, and do all other things necessary or proper to vest, perfect, confirm or record title to such property, rights, privileges, powers, franchises, and equity in the Purchaser, and otherwise to give effect to the provisions of this Agreement and the Share Exchange. 2.5Cancellation of Purchaser Common Stock.At the Closing, contemporaneously with the consummation of the Share Exchange, Purchaser shall, pursuant to the terms and conditions of that certain Share Cancellation and Loan Agreement dated of even date herewith entered into by and between Sidhu and Covenant Holdings (the "Share Cancellation and Loan Agreement") which shall be substantially in the form attached hereto as Exhibit 2.5, cause 5,000,000 shares of the Purchaser's Common Stock held by Sidhu to be cancelled.Pursuant to the Share Cancellation and Loan Agreement, Sidhu shall cancel 4,500,000 shares of the Purchaser’s Common Stock as of the Closing and 500,000 shares of the Purchaser’s Common Stock upon Covenant Holdings paying the principal due under the Note (as defined in the Share Cancellation and Loan Agreement) issued pursuant to the agreement. 2.6Termination of Declaration of Trust.At the Closing, contemporaneously with the consummation of the Share Exchange, Purchaser and Sidhu shall enter into an agreement to terminate the Declaration of Trust whereby Sidhu shall solely own all right, title and beneficial interest in the mineral claims that are subject to the Declaration of Trust (the “Mineral Right Termination Agreement”). ARTICLE III.COVENANTS, REPRESENTATIONS AND WARRANTIES OF COVENANT HOLDINGS SHAREHOLDERS 3.1Investment Purpose. 9 The Covenant Holdings Shareholders acknowledge and agree that they are acquiring the Exchange Shares for investment purposes and will not offer, sell or otherwise transfer, pledge or hypothecate any of the Exchange Shares issued to them (other than pursuant to an effective Registration Statement under the Securities Act) directly or indirectly unless: (a)The sale is to Purchaser; (b)the sale is made pursuant to the exemption from registration under the Securities Act, provided by Rule 144 thereunder; or (c)the Exchange Shares are sold in a transaction that does not require registration under the Securities Act, or any applicable United States state laws and regulations governing the offer and sale of securities, and the vendor has furnished to Purchaser an opinion of counsel to that effect or such other written opinion as may be reasonably required by Purchaser. 3.2Share Legend. The Covenant Holdings Shareholders acknowledge and agree that the certificates representing the Exchange Shares shall bear the following legend: "THESE SECURITIES WERE ISSUED IN A PRIVATE PLACEMENT TRANSACTION IN THE UNITED STATES OR AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S OF THE 1933 ACT (HEREINAFTER DEFINED)) PURSUANT TO REGULATIONS
